         4:18-cv-03536-RBH         Date Filed 01/16/19     Entry Number 5      Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      FLORENCE DIVISION

JEAN HARRIS,                                                  CASE NO.: 4:18-CV-03536

          Plaintiff,

v.

ONEMAIN FINANCIAL, INC.,

          Defendant.
                                               /

     JOINT MOTION TO ORDER ARBITRATION AND STAY COURT PROCEEDINGS

          Plaintiff, Jean Harris ("Plaintiff"), and Defendant, OneMain Financial, Inc. ("Defendant"

or "OneMain") (collectively the "Parties"), by and through the undersigned counsel, hereby file

this Joint Motion to Order Arbitration and Stay Court Proceedings pending the outcome of

arbitration and for entry of the Agreed Order Granting Joint Motion to Order Arbitration and

Stay Court Proceedings attached hereto as "Exhibit A." In support the Parties state as follows:

Plaintiff commenced this action by filing a complaint against Defendant on or about July 2,

2018.

          1.      The Plaintiff commenced this action by filing a complaint against Defendant on

December 20, 2018.

          2.      The Parties have since agreed to arbitrate all of the claims against one another

pursuant to the parties' written arbitration agreement.

          3.      The Parties therefore respectfully request that this Court enter the Agreed Order

submitted herewith to the Court via email, which orders this lawsuit proceed in arbitration and be

stayed in this Court pending arbitration.




32828647 v1
         4:18-cv-03536-RBH      Date Filed 01/16/19      Entry Number 5       Page 2 of 3




          WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request that this

Court enter the Agreed Order submitted herewith.



Agreed to this 16th day of January, 2019.         Agreed to this 16th day of January, 2019.

/s/ David A. Elliott                              /s/ Penny Hays Cauley
David A. Elliott, Fed ID No. 11538                Penny Hays Cauley, Fed ID No. 10323
Email: delliott@burr.com; sfoshee@burr.com        Hays Cauley PC
Burr & Forman, LLP                                1303 W Evans Street
420 N. 20th, Suite 3400                           Florence, SC 29501
Birmingham, AL 35203                              843-665-1717
Telephone: (205) 251-3000                         Email: phc917@hayscauley.com
Facsimile: (205) 458-5100
                                                  ATTORNEYS FOR PLAINTIFF, JEAN HARRIS
ATTORNEYS FOR DEFENDANT, ONEMAIN
FINANCIAL, INC.




                                              2
32828647 v1
         4:18-cv-03536-RBH      Date Filed 01/16/19      Entry Number 5       Page 3 of 3




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true copy of the foregoing was filed by using the CM/ECF

System which will furnish an electronic notice this 16th day of January, 2019 to:

Penny Hays Cauley
Hays Cauley PC
1303 W Evans Street
Florence, SC 29501
843-665-1717
Email: phc917@hayscauley.com
Attorney for Plaintiff



                                                     /s/ David A. Elliott
                                                     David A. Elliott, Fed ID No. 11538




                                                3
32828647 v1
